Citation Nr: 1236578	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-30 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for cervical spine disability.

2. Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for cervical spine disability and left shoulder disability.

In an April 2008 rating decision, the RO denied service connection for right shoulder disability. In July 2008, the RO received the Veteran's notice of disagreement (NOD) with that decision. In May 2009, the RO issued a statement of the case (SOC) regarding service connection for right shoulder disability. The Veteran has not submitted a substantive appeal with respect to the issue of service connection for right shoulder disability. Therefore, he did not perfect an appeal from the April 2008 rating decision, and the issue of service connection for right shoulder disability is not before the Board.

In addition, the Board notes the RO's finding that the Veteran initiated, but did not perfect, an appeal from a December 2010 rating decision denying service connection for post-traumatic stress disorder (PTSD). In January 2011, the Veteran submitted an NOD with the December 2010 rating decision regarding that issue. In October 2011, the RO issued an SOC regarding that issue. In February 2012, the RO stamped as received a VA Form 1-9 (substantive appeal) signed by the Veteran. On the form, the Veteran referred to a mental health examination. In July 2012, the RO sent the Veteran notice that the substantive appeal he submitted was not timely, because it was not received within 60 days from the date of the SOC or within one year from the date of the SOC. The issue of service connection for PTSD thus is not presently before the Board.




The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran received treatment during service for low back muscular strain after an accident involving mooring lines. Service connection is established for low back disability. The Veteran contends that current neck and left shoulder disabilities resulted from the same accident during service.

In an August 2006 VA medical examination, the examiner addressed, as requested, the likelihood that numbness and tingling in the Veteran's upper and lower extremities was related to the Veteran's low back condition. The examiner opined that the extremity symptoms were not related to the low back condition. That examination did not address the claims of service connection for cervical spine disability and musculoskeletal left shoulder disability. Medical records from 2006 forward reflect that the Veteran has degenerative disc disease of the cervical spine and a tendon tear and arthritis in the left shoulder. He has not had a VA medical examination that addressed his claim that the current cervical spine and left shoulder disorders are related to neck and left shoulder injury during service that he claims occurred in the same incident in which he sustained low back injury. The Board will remand the case for a VA examination with review of the claims file and opinion addressing that claimed etiology.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claim file to a clinician for review, the AMC or RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the issues that the Board is remanding, service connection for hypertension, and make any such documents available to the clinician for review.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the appeal and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

2. Schedule the Veteran for a VA examination to address likely etiology of current disabilities of the cervical spine and left shoulder. Provide the examiner with the Veteran's claims file for review. After examining the Veteran, the examiner should express opinions regarding current disabilities of the Veteran's cervical spine and left shoulder as to whether it is at least as likely as not (at least a 50 percent probability) that any current cervical spine and/or left shoulder disability is causally related to any injury in service. The examiner should explain the reasoning that led to each conclusion that he or she reached.

3. After completion of the above, review the expanded record and determine if the Veteran's claims can be granted. If any remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the claims. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

